Citation Nr: 1046509	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD), prior 
to December 18, 2009.

2.  Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from February 1967 
to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied entitlement to a disability rating in 
excess of 30 percent for service-connected PTSD.  Subsequently, a 
July 2010 rating decision granted an increased disability rating 
of 50 percent for the Veteran's service connection PTSD effective 
from December 19, 2009.  Separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Based on the staged ratings assigned, the Board has 
recharacterized the Veteran's claim for an increased disability 
rating into two separate issues to cover the separate periods of 
time involved.  


FINDINGS OF FACT

1.  From March 2008 to the present the Veteran's service-
connected PTSD has been manifested by: nightmares; 
hypervigilance; exaggerated startle response;  anxious mood; 
irritable affect; the management of symptoms with medication; 
and, a Global Assessment of Functioning Scale (GAF) score ranging 
from 50 to 60; being most predominantly between 51 and 55.

2.  At no period of time covered by this appeal has the Veteran's 
service-connected psychiatric disability alone caused more than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  

3.  The Veteran reports being unemployed as a result of 
nonservice connected physical disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for a 
service-connected psychiatric disability prior to December 18, 
2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2010).

2.  The criteria for a disability rating in excess of 50 percent 
rating have not been met for any period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9432 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his 
claim for an increased disability rating by a letter dated March 
2008.  This notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, the 
relative duties of VA and the claimant to obtain evidence, and 
notification of the laws regarding degrees of disability and 
effective dates.  This letter also substantially complied with 
the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has obtained service treatment records, VA treatment records, 
VA examination reports, assisted the appellant in obtaining 
evidence, and afforded him the opportunity to present statements 
and evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
appellant's claims file and she has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran seeks entitlement to disability ratings for his 
service-connected PTSD in excess of those presently assigned.  
Service connection for PTSD was granted by a March 2007 rating 
decision.  A 30 percent disability rating was assigned effective 
June 2005, the date of the Veteran's claim for service 
connection.  In March 2008, the Veteran filed a claim for an 
increased disability rating for his service-connected PTSD.  

The Veteran was hospitalized for inpatient treatment of his 
service-connected PTSD in April and May 2009.  A 100 percent, 
temporary, total disability rating was assigned for the period of 
time from April 15, 2009 to June 1, 2009 pursuant to 38 C.F.R. 
§ 4.29.  The Veteran's disability rating was returned to 30 
percent effective June 1, 2009.  He was granted an increased 
disability rating of 50 percent for his PTSD effective December 
2009.  The Veteran has not disagreed regarding the period of time 
during which the 100 percent, temporary, total disability rating 
was assigned.  Rather, the Veteran's claim is that the permanent 
disability rating assigned for his PTSD should be higher.  
Accordingly, the Board has characterized  the issues on appeal as 
entitlement to a disability rating in excess of 30 percent for 
PTSD prior to December 18, 2009; and entitlement to a disability 
rating in excess of 50 percent.

VA outpatient treatment records reveal that the Veteran 
periodically receives mental health treatment.  An October 2007 
treatment record reveals that he reported symptoms of nightmares, 
sleep disturbance, and anxiety.  A GAF score of 51 was assigned.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION, American Psychiatric Association 
(1994) (DSM-IV).  A GAF score of 51 to 60 is reflective of 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, conflicts 
with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

A March 2008 VA psychiatric treatment record reveals similar 
reported symptoms as the October 2007 treatment record.  The 
diagnosis was PTSD with specific symptoms of impaired sleep, high 
anxiety, and hyper-arousal being indicated.  A GAF score of 55 
was assigned.   

In April 2008 a VA Compensation and Pension examination of the 
Veteran was conducted.  The examiner reviewed the medical 
evidence of record and noted the Veteran's psychiatric and 
medical history along with his current treatment psychiatric 
treatment history.  The Veteran reported having nightmares.  He 
also reported exaggerated startle response with specific symptoms 
of being jumpy on hearing loud noises, or with people coming up 
behind him.  He indicated that he functioned in crowed social 
situations by keeping his back towards a wall so that people 
could not approach him from behind.  Mental status examination 
revealed a mildly anxious mood which the Veteran indicated was 
better controlled through the use of medication.  There was no 
impairment of concentration, memory, or attention span.  Thought 
processes were logical and goal-oriented, with no indication of 
thought disorder.  The diagnosis was PTSD with significant 
current psychosocial stressor of caring for his elderly mother.  
A GAF score of 55 - 60 was indicated to be "most descriptive of 
current functioning."  The examiner provided a summary that the 
Veteran had a "lengthy work history working for the railroad and 
denied having work related problems when employed.  Work ended 
because of physical rather than psychological difficulties."  
The examiner indicated that the Veteran's PTSD might result in 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  

An October 2008 VA treatment record reveals that the Veteran 
continued to have symptoms of anxiety and sleep disturbance with 
no symptoms of depression.  The recent revision in his 
prescription medication resulted in "decreased and anxiety, 
improved sleep in the absence of significant medication side 
effect."  A GAF score of 60 was indicated.  A March 2009 
treatment record indicated an assigned GAF score of 58, and that 
the Veteran was having continued problems with nightmares.  He 
sought inpatient PTSD treatment.

The Veteran was hospitalized for inpatient psychiatric treatment 
of his PTSD in April and May 2009.  The primary symptom requiring 
treatment was his continued nightmares.  His symptoms of 
nightmares improved with inpatient treatment which included 
additional medication.  On admission the Veteran's GAF score was 
45.  A GAF score of 41 to 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, or 
school functioning, (e.g., no friends, unable to keep a job). See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  This is the only indication in the record of a GAF this 
low being assigned.  On discharge the Veteran's GAF score 
improved to 65.  A GAF score of 61 to 70 indicates some mild 
symptoms or some difficulty in social, occupational, or school 
functioning, but generally, functions pretty well with some 
meaningful interpersonal relationships. Id.  

In July 2009, another VA Compensation and Pension examination of 
the Veteran was conducted.  The examiner reviewed the Veteran's 
treatment history specifically noting that the Veteran's GAF 
scores had ranged between 50 and 60 over the last few years.  The 
Veteran reported symptoms similar to those reported in the prior 
Compensation and Pension examination including nightmares, 
exaggerated startle response, and being jumpy on hearing loud 
noises, or with people coming up behind him.  Mental status 
examination revealed full and appropriate affect with an 
underlying anxious mood.  No impairment of concentration, memory, 
or thought process was found to be present.  A GAF score of 55 to 
60 was assigned.  The examiner did not indicate major impairment 
to social or work functioning resulting from the Veteran's 
service-connected PTSD.   

In December 2009, the most recent Compensation and Pension 
examination of the Veteran was conducted to ascertain the 
severity of the Veteran's service-connected PTSD.  The Veteran's 
reported symptoms were again identical to those reported in the 
prior Compensation and Pension examinations and included 
nightmares, exaggerated startle response, and being jumpy on 
hearing loud noises, or with people coming up behind him.  
Additional current psychosocial stressors were indicated as 
stress over his daughter's medical problems and caring for his 
aged mother.  Mental status examination revealed affect was 
irritable and mildly blunted with an underlying anxious mood.  
Some psychomotor agitation was noted.  He was mildly distractible 
during the interview, but memory was functionally intact with no 
indication of thought disorder.  This time the examiner noted 
current moderate psychosocial stressors related to the health 
problems of his mother and daughter.  A GAF score of 50 to 55 was 
assigned.  The examiner indicated a mild to moderate exacerbation 
of the Veteran's PTSD symptoms 

The medical evidence of record also reveals that the Veteran has 
consistently reported abusing marijuana.  As of the July 2009, VA 
Compensation and Pension examination he indicated he was using 
"medical marijuana" under state authority for physical symptoms 
of pain.  However, the medical evidence of record shows continued 
and increasing use of marijuana with the most recent VA 
examination indicating that this reached a level supporting a 
diagnosis of "cannabis dependence or abuse."  The examiner who 
conducted the Compensation and Pension examinations indicated 
that the GAF scores assigned were based upon the impairment of 
functioning caused the by the service-connected PTSD alone.  

The Veteran's service-connected psychiatric disability is rated 
at a 30 percent disability rating for the period of time from 
December 18, 2009 and at a 50 percent disability rating 
subsequent to that point.  Under the general rating formula for 
mental disorders a 30 percent disability rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. Part 4, §4.130, 
Diagnostic Codes 9411.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The evidence supports the assignment of a 50 percent disability 
rating for the Veteran's service-connected PTSD for the entire 
period covered by the appeal; that is from the date of claim in 
March 2008 to the present.  The evidence shows that the Veteran's 
PTSD results in nightmares; hypervigilance; exaggerated startle 
response; anxious mood; and irritable affect.  He has generally 
been able to manage his symptoms with medication.  The Veteran's 
GAF scores of record range from 50 to 60 being most predominantly 
in range of 51 to 55.  While a single low GAF score of 45 was 
noted on admission to inpatient treatment in April 2009, this is 
the single lowest GAF of record and the Veteran has been 
compensated for this in the resulting temporary 100 percent 
disability rating assigned for April and May 2009 pursuant to 
38 C.F.R. § 4.29.  Also, the Veteran's GAF score was at a high of 
65 on discharge from inpatient treatment; this score represents 
the best GAF recorded in the record.  Nevertheless, all other 
evidence showing the Veteran's functioning outside of an 
inpatient setting reveal GAF scores predominantly in the range of 
51 to 55, which reflects moderate symptoms such as flat affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, or occupation functioning, such as having 
few friends or conflicts with peers or co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  
The recent medical evidence does not necessarily show permanent 
exacerbation or improvement of the Veteran's PTSD.  Rather all of 
the evidence of record reveals he is functioning in the GAF range 
of 51 to 60, with exacerbations being triggered by current 
psychosocial stressors involving his family.  Essentially the 
evidence shows that the Veteran's PTSD results in overall 
functioning at a level best contemplated by the criteria 
indicated by a 50 percent disability rating.  A 50 percent 
disability rating for the service-connected PTSD is warranted for 
the entire period of time covered by the appeal.  38 C.F.R. Part 
4, §4.130, Diagnostic Codes 9411.

At no period of time covered by this appeal has the Veteran's 
service-connected psychiatric disability alone caused more than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  Rather, the evidence of record shows that 
the Veteran PTSD symptoms have been consistently manifest to a 
degree which warrants a 50 percent rating as indicated above.  

When all of the medical evidence is reviewed, the evidence shows 
that the Veteran's PTSD is manifested by nightmares; 
hypervigilance; exaggerated startle response;  anxious mood; 
irritable affect; the management of symptoms with medication; 
and, a Global Assessment of Functioning Scale (GAF) score ranging 
from 50 to 60 being most predominantly in range of 51 to 55.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of the presently assigned 50 percent 
rating for service-connected psychiatric disability ; there is no 
doubt to be resolved; and an increased rating is not warranted. 
38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Codes 
9411.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service- connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required. 
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected PTSD.  Higher schedular evaluations 
are available upon a showing of additional symptomatology.  The 
schedular criteria for the rating of psychiatric disabilities 
under the general rating formula for mental disorders 
specifically contemplate occupational impairment to employment.  
The evidence shows a single period of hospitalization for the 
service-connected PTSD, but there is no credible evidence that 
service-connected psychiatric disability alone results in any 
interference with employment.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.

Last, a claim for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) has been considered.  The medical evidence of record 
confirms that the Veteran's service-connected PTSD does not 
result in unemployability.  Accordingly, consideration of TDIU 
pursuant to Rice is not warranted.  


ORDER

A disability rating of 50 percent and no more, is granted for 
service-connected PTSD, effective April 24, 2008, subject to the 
law and regulations governing the payment of monetary awards.  

A disability rating in excess of 50 percent for service-connected 
PTSD is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


